Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application claims priority to 62/702,917 provisional application with an effective filing date of 7/25/18. Claims of the instant application are supported by the provisional application and thus have a priority date of 7/25/18.

Information Disclosure Statement
	The IDS filed on 5/11/21 and 4/14/22 have been fully considered except where references have been lined through. 

Response to Amendment
	This action is written in response to applicant’s amendments received on 8/24/22. 
	Objections to the specification and drawings are overcome by amendment. 
	The rejection of claims 33-52 under 35 U.S.C. 112(b) are overcome by amendment. 
	Any rejection or objection not reiterated herein has been overcome by amendment. 
	Amended claims 33-53 are under examination herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Modified rejection necessitated by amendment. Claims 33-40, 43, 47, and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Nussinovitch (US7422737B1) in view of Liu (Liu, C. H., Wu, J. Y., & Chang, J. S. (2008). Diffusion characteristics and controlled release of bacterial fertilizers from modified calcium alginate capsules. Bioresource technology, 99(6), 1904-1910). Claim 40 is evidenced by Etminani (Etminani, F., & Harighi, B. (2018). Isolation and identification of endophytic bacteria with plant growth promoting activity and biocontrol potential from wild pistachio trees. The plant pathology journal, 34(3), 208). 
Regarding claim 33 and 38, Nussinovitch teaches encapsulated microorganisms (claim 1, column 2 lines 14-20). The particle consists of an inner core with bacteria and an outer shell layer (figures 1, 2, and 8). The particle is porous (permeable) to moisture (rehydrating fluid) (column 2 lines 43-52). The cellular structure of the particle enables controlled release (delayed release) of microorganisms (column 2 lines 58-61). Nussinovitch teaches that the particle can comprise nutrients to support the growth of the microorganism (column 4 lines 19-23). Nussinovitch teaches that the nutrients can comprise chitin, pectin, cellulose, lignin, bentonite, kaolin, starch, glycerol and lowfat milk (see Nussinovitch claims 25 and 27). Nussinovitch further teaches that chitin can act as a carbon and nitrogen source (column 15 lines 24-25). One of ordinary skill in the arts would expect some bacterial growth to take place in particle as nutrients are present even if the growth is not measured. Initial concentration of microorganisms is about 103 CFU/bead for delayed action and 109 for immediate action (column 8 lines 23-28, column 9 lines 25-27). One would expect that concentrations of below but close to 103 CFU/bead is encompassed by this teaching.
Nussinovitch fails to teach the concentration increase of the encapsulated microorganisms following absorption of fluid. 
Liu teaches encapsulation of bacteria in biodegradable capsules (abstract). Liu teaches that upon capsulation and immersion in water the CFU count rises from appx 2x107 CFU to about 20x107 CFU over time (figure 3, p1908 left column lines 6-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition of Nussinovitch and the observation of growth within the capsule of Liu. One of ordinary skill in the art would be motivated to do so because Nussinovitch teaches that a lower CFU is needed for delayed action while a high CFU is for immediate action. Thus, one would be motivated to use the growth rate within the capsule as disclosed by Liu to determine how long the bacteria grows within the capsule of Nussinovitch to ensure sufficient CFU is achieved for the desired result. There would be a reasonable expectation of success as both Nussinovitch and Liu are in the same field of endeavor of encapsulated bacteria. 
	Regarding claims 34 and 35 Nussinovitch teaches that the particle can be made of polyvinyl alcohol (PVA) (column 3 lines 7-11). 
	Regarding claim 36, Nussinovitch teaches that the particle can comprise chitin (figure 5 and 9). Nussinovitch teaches that the particle can comprise chitinolytic bacteria (column 4 lines 24-28). One of ordinary skill in the art would expect the chitinolytic bacteria to be capable of digesting the chitin containing particle.
	Regarding claim 37, Nussinovitch teaches the particle size is 50-550 microns (column 3 lines 1-2). This range encompasses the claimed less than 100 microns and this is prima facia obvious. 
	Regarding claim 39, Liu teaches that the capsule can comprise supplemental materials (nutrients) including cellulose (carbon source) (p1905 section 2.2. Cell encapsulation).
	Regarding claim 40, Nussinovitch teaches using microorganisms to control plant pathogens (abstract). The microorganisms can comprise Pseudomonas ([claim 9]). Pseudomonas is an endophytic bacteria, as evidenced by Etminani (p209 left column lines 19-23). 
	Regarding claim 43, Nussinovitch teaches using 250 beads in a soil release experiment (plurality) (column 16 lines 4-10).
	Regarding claim 47, Nussinovitch teaches a method comprising suspending the microorganisms in nutrient broth (contains nutrients) (column 9 lines 47-65). The microorganisms are then encapsulated in alginate (polymer) (column 10 lines 11-13). This produces the particle of figure 1, 2, and 8 containing bacteria. Beads were then freeze-dried (dehydrated) (column 10 lines 22-25).
	Regarding claim 50, Nussinovitch teaches a residual moisture (water) content of 0-20% of the dried beads (column 3 lines 33-35). 
Regarding claim 51 and 52, Nussinovitch teaches delivering beads containing microorganisms to soil and water (column 16 lines 4-15). 
Regarding claim 53, Nussinovitch teaches that initial concentration of microorganisms is about 103 CFU/bead for delayed action and 109 for immediate action (column 8 lines 23-28). While this does not exactly match the claimed less than 100 CFU per particle, the teachings of Nussinovitch demonstrate that the CFU/bead is a result effective variable. This would lead one of ordinary skill in the art through routine experimentation with the lower limits to reach the optimal number of CFU per particle if an even slower release is desired than is observed with 103 CFU/bead. 

	Claims 41, 42, 44-46, and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Nussinovitch (US7422737B1) in view of Liu (Liu, C. H., Wu, J. Y., & Chang, J. S. (2008). Diffusion characteristics and controlled release of bacterial fertilizers from modified calcium alginate capsules. Bioresource technology, 99(6), 1904-1910). as applied to claims 33-40, 43, 47, and 50-53 above, and further in view of Duong (WO2017087939A1).
Regarding claim 41, Duong teaches a method on encapsulating microorganisms and applying them to seeds (abstract). Duong teaches that the particles can comprise an adhesive coating which allows adherence to seeds ([0024, 0035], claim 7).  Duong teaches that allowing the microbes to be released in close proximity to the seed saves steps and costs to the end user ([0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the encapsulated microorganisms of Nussinovitch with the adhesive coating of Duong.  One of ordinary skill in the art would be motivated to do so because Duong teaches that the close proximity of microbes to seeds saves time and money.  There would be a reasonable expectation of success as both Nussinovitch and Duong are in the same field of endeavor of encapsulated agriculturally beneficial microbes. 
Regarding claim 42 and 44, Duong teaches that the particles can contain two different materials, an inner coating of alginate and an outer coating of alginate with amendments ([0039]). These amendments can comprise a variety of compounds ([0019]). One of ordinary skill in the arts would expect that having a coating of one material inside and an outer coating of the same material as the inner but comprising additional compounds would result in different degradation rates. 
Regarding claims 45 and 46, Duong teaches the particles are added to seeds (claim 1).
Regarding claims 48 and 49, Nussinovitch teaches a method comprising suspending the microorganisms in nutrient broth (contains nutrients) (column 9 lines 47-65). Duong teaches that the polymerization step is done by dispersing the microbes in a solution, and the polymerization step (phase transition) is accomplished by electrospray ([0018]). 

Declaration under 37 CFR 1.132
The declaration by Dr. Michael Ionescu under 37 CFR 1.132 filed on 8/24/22 is insufficient to overcome the rejection of claims 33-52 based upon Nussinovitch in view of Liu and Duong under 35 U.S.C 103 as set forth in the last Office action because assertions of unexpected results are rebutted by teachings found in the prior art of record.  
Declarant contends that the increase of bacteria within the encapsulation is an unexpected finding (p2-3 paragraph 6, p3 paragraph 8). However, Liu teaches that upon capsulation and immersion in water the CFU count rises from appx 2x107 CFU to about 20x107 CFU over time. Thus, the increase in CFU of encapsulated bacteria is not an unexpected finding based on prior art of record. 
Declarant further contends that encapsulation confers increased survival as compared to naked bacteria which was an unexpected finding (p3 paragraph 7). This is not persuasive because Duong teaches that the encapsulated bacteria survives better than the unencapsulated bacteria ([00106]). Thus, the ability of encapsulated bacteria to survive better than naked bacteria is not an unexpected finding based on teachings found in prior art of record.  
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive. 
Applicant argues that it is surprising that at low CFUs the naked bacteria died while the encapsulated bacteria survived (p8 last full paragraph). This is not persuasive because Duong teaches that the encapsulated bacteria survives better than the unencapsulated bacteria ([00106]). While Duong does use a higher CFU/bead than the claimed invention, one of ordinary skill in the art would expect this protection to extend to encapsulated bacteria with lower CFU as the encapsulation is providing the protection. 
Applicant argues that a porous bead cannot delay all of the microorganisms as a certain degree of release will occur with diffusion (p9 first full paragraph). Applicant argues that Liu also teaches the diffusion of cells out of the particle (p10 last paragraph). This is not persuasive. MPEP 716.01(c) makes clear that arguments of counsel cannot take the place of evidence in the record. Further, as the composition of the particle is the same between instant invention and Nussinovitch, that same diffusion would occur in the instant invention (see rejection of claim 34 above). Further, instant specification [0082] equates diffusion with release “…until reaching a desired cell count/density before diffusing out to the target environment (‘release’).”
Applicant argues that providing nutrients to allow growth would not guarantee the desired bacterial concentration. This is not persuasive. MPEP 2143.02 states that obviousness does not require absolute predictability, but only a reasonable expectation of success is required. One of ordinary skill in the arts would expect that providing nutrients to bacteria would allow growth. 
Applicant argues that the porous bead of Nussinovitch is not compatible with releasing microorganisms in a controlled manner (p9 last full paragraph). Examiner submits that Nussinovitch teaches “…a delayed and Sustained release of the microorganisms is achieved, thereby efficiently treating plant pathogens over time.” (column 9 lines 25-27). Further, the instant claim requires a porous bead: claim 1 recites an outer shell layer is selectively permeable. 
Applicant argues that Nussinovitch is silent regarding the encapsulation of less than 103 CFU/bead (p10 lines 3-7). This is addressed above in the 103 rejection of claim 33. 
Applicant argues that Nussinovitch does not teach the increase in concentration of 10-fold. Liu is relied upon for the 10-fold increase in concentration of encapsulated bacteria. See the 103 rejection of claim 33 above. 
Applicant argues that Duong does not teach releasing the microorganisms in a delayed manner (p11 lines 19-21). Examiner submits that Nussinovitch is relied on for this teaching, Duong provides the adhesive coating. See the 103 rejection above for details. 
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657